The Honorable Danny P. Rodgers Deputy Prosecuting Attorney Eighth Judicial District P.O. Box 8 218 East Second Street South Prescott, AR  71857
Dear Mr. Rodgers:
This is in response to your request for my review and approval of an "Interlocal Cooperative Agreement for Industrial Development" ("Agreement"), pursuant to A.C.A. 25-20-104(f) (Repl. 1992).
It is my opinion that the Agreement is compatible with the laws of this state.  With regard, however, to the form of the Agreement, my review indicates that there is no provision for disposing of property upon the partial or complete termination of the Agreement, as required under A.C.A. 25-20-104(c)(5). I must therefore decline to approve the form of the Agreement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh